Citation Nr: 1218537	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a right wrist disorder.  

6.  Entitlement to service connection for a left wrist disorder.  

7.  Entitlement to service connection for residuals of a fracture of the right 3rd finger.  

8.  Entitlement to service connection for a respiratory disorder manifested by shortness of breath.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran is a member of the National Guard.  He had active duty for training from June 1980 to September 1980 and served on active duty from November 1990 to June 1991 and from February 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, a hearing was held by videoconference with the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

The issues of entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), a low back disorder, a right wrist disorder, a left wrist disorder, and a respiratory disorder manifested by shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss had its onset while the Veteran was on active service in 1991.  

2.  Tinnitus was not incurred in or aggravated during active service.  

3.  Residuals of a fracture of the right 3rd finger were not incurred in or aggravated during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for residuals of a fracture of the right 3rd finger have not been met.  38 U.S.C.A. §§ 101(16), (21), (22), (24), 1110 (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in February 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claims in July 2008.  The February 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service medical records have been obtained from his unit and state National Guard headquarters.  His available post-service treatment records have also been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service-Connection

The term "service-connected" means, with respect to disability or death, that such disability was incurred or aggravated, or that the death resulted from disability incurred or aggravated, in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 101(16) (West 2002).  

The term "active military, naval, or air service" includes (A) active duty; (B) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and, (C) any period of inactive duty training during which the individual concerned was disabled or died - (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).  

The term "active duty" means - (A) full time duty in the Armed Forces, other than active duty for training; and other full time duty not relevant here.  38 U.S.C.A. § 101(21) (West 2002).  

The term "active duty for training" means - (C) in the case of members of the National Guard or Air National Guard of any State, full-time duty under section 316, 502, 503, 504, or 505 of title 32 [32 USCS § 316, 502, 503, 504, or 505], or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22) (West 2002).  

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Residuals of a Fracture of the Right 3rd Finger

During his February 2012 videoconference hearing the Veteran provided credible testimony that his right finger was fractured while serving on duty in the aftermath of Hurricane Andrew.  The injury was confirmed by the service treatment records, which show a fracture of the right 3rd finger in September 1992.  

However, service-connection can only be granted for injuries sustained during Federal service.  The Veteran's personnel records have been obtained and they do not show that he was on "active military, naval, or air service" as defined by the laws providing VA benefits.  Instead, the records show that he was activated under State law to support state and local law enforcement.  The records also show that the injury was covered under the state workers compensation provisions.  Because the injury was not incurred while on "active military, naval, or air service" as defined by the laws providing Federal benefits, service-connection must be denied as a matter of law.  

Bilateral Hearing Loss

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

When the Veteran was examined for National Guard service, in January 1980, his ears and drums were normal.  Audiologic evaluation showed that pure tone thresholds, in decibels, were as follows:







HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
0
0
0
55
LEFT
10
0
0
10
40
70

On periodic examination in August 1985, the Veteran's ears and drums were normal.  Audiologic evaluation showed that pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
5
5
10
5
5
0
0
LEFT
5
0
5
0
0
0
0

On periodic examination in October 1989, the Veteran's ears and drums were normal.  Audiologic evaluation showed that pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
5
5
10
5
5
0
0
LEFT
5
0
5
5
0
0
0

A service treatment record shows that in May 1990, prior to being called to active duty, the Veteran complained of pain in his left ear for 10 hours.  Examination disclosed erythema and slight edema of the left tympanic membrane and some fullness of the left parotid.  The impression was an ear infection.  Treatment was provided and he was told to return if it did not improve.  There is no record of continued symptoms.  

The report of a redeployment examination in April 1991 shows normal ears and drums.  Audiometric examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
0
5
45
60
LEFT
5
5
0
25
35
35
The findings on this examination meet the regulatory definition of a hearing loss disability for the right ear.  

A service treatment record shows that while the Veteran was on active duty, in May 1991, he was seen for a complaint of hearing loss, greater on the right.  A May 1991 consultation request indicates that the hearing loss was of new onset.  

The Veteran was afforded an audiometric examination in late June 1991, after being released from active service earlier that month.  Audiologic evaluation showed that pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
5
5
5
5
45
70
60
LEFT
10
10
5
20
40
20
50

The diagnosis was a moderate to severe high frequency sensorineural hearing loss, right greater than left.  This examination showed a bilateral hearing loss as defined by the regulation.  

Subsequent audiologic examinations in February 1993, February 1998, January 2001, April 2004, had similar results, meeting the definition of bilateral hearing loss.  

In May 2008, the Veteran was seen by a VA audiologist.  The numerical results of the audiometric examination are not in the record.  However, the audiologist stated that the audiogram indicated normal hearing through 3000 Hertz in both ears, then the hearing dropped to a severe high frequency sensorineural hearing loss in both ears.  The audiologist expressed the opinion that, considering the Veteran's account of noise trauma in service, it was more likely than not that the hearing loss was at least in part caused by noise exposure experienced while on active duty.  

The Veteran had another VA audiology examination in June 2009.  The claims folder, including service treatment records and examination reports, as well as the report of the May 2008 VA audiology examination, were reviewed.  Audiologic evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
10
5
10
55
20
LEFT
5
5
0
30
75
27.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 percent in the left ear.  The diagnosis was a sensorineural hearing loss ranging from normal to moderately severe on the right and from normal to severe on the left.   The examiner stated that he could not provide an opinion as to the etiology of the hearing loss without resort to speculation.  

The Veteran testified during his February 2012 videoconference hearing that he was a heavy equipment operator and did not always wear hearing protection.  He stated that he had a hearing loss after his first period of active service in Operation Desert Storm.  

Conclusion

The Board has weighed the evidence.  On the most recent VA examination in June 2009, the audiologist felt he could not provide an opinion without resort to speculation.  There is only one piece of evidence against the claim.  The examination for service, in January 1980, had results consistent with a left sided hearing loss, and the current hearing loss is greater on the left, raising the possibility that the left sided hearing loss preexisted service.  

The remainder of the evidence supports the claim.  Audiometric testing in 1985 and 1989, before the Veteran was called to active service for Operation Desert Storm, had normal results.  The 1989 test was most significant because it was only a year before the Veteran was called to active duty.  Then in April 1991, towards the end of his first period of active service, audiometric testing showed the presence of a hearing loss disability.  While the Veteran was still on active service, in May 1991, service treatment records reflected hearing problems.  A bilateral hearing loss was confirmed a few days after the Veteran left service in June 1991; and has been confirmed on all subsequent testing.  The 1991 test results showed a greater hearing loss than was present in 1980, so even if the 1980 results were correct and the results in 1985 and 1989 were not, there was still evidence of aggravation in service.  

A lay witness is competent to report what he actually experienced.  38 C.F.R. § 3.159(a) (2011).  Thus, the Veteran's report of noise exposure in service and a hearing loss after his first period of active service is competent evidence.  Because his noise exposure is consistent with the type of work he did in service, and because his report of a hearing loss after his first period of active service is consistent with the service treatment records, the Board finds the Veteran's testimony of noise trauma and hearing loss onset during his first period of service to be credible.  

When we combine the 1991 audiometric findings, the Veteran's testimony of noise exposure and hearing loss in service, and the opinion of the audiologist in May 2008, the clear preponderance of the evidence leads to the conclusion that the Veteran's bilateral hearing loss was at least aggravated if not incurred during his first period of active service.  Consequently, service-connection for a bilateral hearing loss is granted.  

Tinnitus

The Veteran's January 2008 claim included tinnitus.  In his November 2009 appeal, the Veteran asserted that noise exposure as a heavy equipment engineer in Southwest Asia resulted in tinnitus.  During his February 2012 videoconference hearing, the Veteran testified that he was a heavy equipment operator and was around bulldozers, front end loaders, and a paving machine.  He stated that hearing protection could not be worn all the time.  He also testified of exposure to enemy fire and mortar attacks while serving in Iraq.  He was not sure when he first experienced ringing in his ears.  He said it was back during Operation Desert Storm following a SCUD missile attack.  When asked if he had the problem after service, he said "Sometimes."  As to frequency, he said it goes and comes.  Some days it might last the day.  

The service treatment records show that on the service department audiology examination, in June 1991 the Veteran had a moderate to severe high frequency sensorineural hearing loss (left greater than right).  It was also noted that he denied dizziness, tinnitus, otalgia and otorhea.  There was no further mention of tinnitus, ringing, etc. in the service treatment records.  

The Veteran completed a history form for the May 2008 VA audiology examination and indicated a negative response to subjective tinnitus.  

On the June 2009 VA examination, the claims folder was reviewed.  The service treatment records and the May 2008 VA audiology examination were discussed.  It was noted that there was a claim for tinnitus.  However, there was no current complaint of tinnitus and the Veteran reported that he had never experienced tinnitus.  The diagnosis was that the Veteran reported he had no subjective tinnitus.  

Conclusion

The unique nature of tinnitus means that a lay witness is competent to report its presence.  See 38 C.F.R. § 3.159 (a) (2011).  However, the Veteran's recent statements do not describe a chronic disability.  On this issue, the reports of the trained medical professionals provide the preponderance of evidence.  That preponderance of evidence establishes that the Veteran does not have tinnitus as the result of disease or injury during his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for tinnitus is denied.  

Service connection for residuals of a fracture of the right 3rd finger is denied.  


REMAND

The Veteran had a VA PTSD examination in June 2009.  The examiner concluded, in part, that the Veteran's depressive disorder was not related to his in-service symptoms as noted on his post deployment examination.  The examiner asserted that there was no objective evidence to support such a relationship.  It was noted that the Veteran was treated in 2006 after a marital separation and had not been seen in the mental health clinic since.  In actuality, the Veteran completed his active service in September 2004 and he was seen for his psychiatric complaints about 3 months later in January 2005, before the marital separation.  Because the June 2009 VA PTSD examiner's conclusions appear to be based on an incorrect history involving later symptomatology, a new examination and opinion are needed.  

The Veteran testified that he has had low back symptoms since their onset during his second period of active service.  A lay witness is competent to testify of the continuing symptoms he experiences.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Horowitz v. Brown, 5 Vet. App. 217 (1993).  The June 2009 VA spine examiner felt that there was no continuity of symptoms because there was only one episode in service and on examination in April 2004, the Veteran reported that he had back pain but did not report current symptoms and the examiner at that time reported the spine to be normal.  Medical records shortly after the Veteran completed his active service in September 2004 would be relevant to the question of continuity.  Apparently such records exist, but are not in the current record.  Specifically, the Veteran reports that in 2004, he sought VA care for his back and was given a back brace.  A January 2005 VA psychiatry assessment shows the Veteran reported injury to his back during service in Iraq from 2003 to 2004, but does not provide any additional details.  Also, on the June 2009 VA examination, the examiner referenced a December 2004 VA X-ray study.  That X-ray report is not in evidence so we are sure that the VA records in the claims folder are not complete.  An X-ray only two months after the Veteran left active service would be relevant.  Further, the June 2009 examination is not adequate.  Despite the positive finding of scoliosis on the December 2004 X-ray study, there was no explanation of why that would not be evidence of injury or of degenerative change.  Also, there were no current X-ray studies taken in conjunction with the June 2009 examination.  Under these circumstances, a current examination is warranted.  

A March 2004 examination history shows that the Veteran reported injuring both wrists in July 2003 by tripping over tent ropes.  The right wrist was injured again lifting boxes of water.  For the April 2004 examination, the Veteran reported that he did not seek treatment at the time but experienced a burning sensation every now and then.  The report of the April 2004 examination noted the complaints of having bilateral wrist pain since July 2003.  The diagnoses included bilateral wrist pain (only with pressure placed on wrists).  In October 2004, the Veteran was seen at a VA medical center for complaints of pain in both wrists.  A January 2005 VA psychiatry assessment shows the Veteran reported injury to his wrists during service in Iraq from 2003 to 2004.  Given this information, it is desirable to determine the nature of any injury residuals and obtain an opinion as to the relation of any current wrist problems to the Veteran's active service.  

Also on the April 2004 service department examination was the Veteran's report of shortness of breath, the last episode being 9 months earlier.  The Veteran asserts that he still has symptoms.  Consequently, he should be afforded a VA examination.  

Accordingly, the issues of entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), a low back disorder, a right wrist disorder, a left wrist disorder, and a respiratory disorder manifested by shortness of breath are REMANDED for the following action:

1.  The Veteran's complete VA clinical records, including all records of imaging studies, beginning with 2004 should be associated with the claims folder.  

2.  The Veteran should be scheduled for a VA psychiatric examination by an examiner who has not previously examined him.  The claims folder should be made available to the examiner in conjunction with the examination.  Any and all tests or studies the examiner deems necessary should be done and reports of such examination appended to the examination report.  The examiner should express an opinion on the following:  

a.  What is the Veteran's current psychiatric diagnosis?  A complete explanation is needed.  

b.  Is it at least as likely as not that any current psychiatric disability had its onset in service?  A complete explanation is needed.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

3.  The Veteran should be scheduled for a VA spine examination by an examiner who has not previously examined him.  The claims folder should be made available to the examiner in conjunction with the examination.  Current imaging studies of the spine, and any and all tests or studies the examiner deems necessary, should be done and reports of such studies appended to the examination report.  The examiner should express an opinion on the following:  

a.  What is the Veteran's current low back diagnosis?  A complete explanation is needed.  

b.  Is it at least as likely as not that any current low back disability had its onset in service?  A complete explanation is needed.  

c.  The examiner should explain the finding of scoliosis on the January 2004 VA X-ray studies.  Specifically, 
i.  does it, at least as likely as not, represent an injury residual?  A complete explanation is needed.  
ii.  does it, at least as likely as not, represent an arthritic process?  A complete explanation is needed.  

4.  The Veteran should be scheduled for a VA joints examination for his wrists.  The claims folder should be made available to the examiner in conjunction with the examination.  Current imaging studies of the wrists, and any and all tests or studies the examiner deems necessary, should be done and reports of such studies appended to the examination report.  The examiner should express an opinion on the following:  

a.  What is the current diagnosis for each of the Veteran's wrists?  A complete explanation is needed.  

b.  Is it at least as likely as not that any current wrist disorder had its onset in service?  A complete explanation is needed.  The examiner should discuss why or why not any current wrist disorder would be related to the complaints in service.  

5.  The Veteran should be scheduled for a VA respiratory examination.  The claims folder should be made available to the examiner in conjunction with the examination.  Current imaging studies of the lungs, pulmonary function tests, and any and all additional tests or studies the examiner deems necessary, should be done and reports of such studies appended to the examination report.  The examiner should express an opinion on the following:  

a.  What is the Veteran's current respiratory diagnosis?  A complete explanation is needed.  

b.  Is it at least as likely as not that any current respiratory disorder had its onset in service?  A complete explanation is needed.  The examiner should discuss why or why not any current disorder would be related to the complaints of shortness of breath in service.  

6.  Thereafter, the agency of original jurisdiction (AOJ) should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


